Citation Nr: 9917177	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-42 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied entitlement to a compensable 
evaluation for service-connected low back disability.  The 
veteran disagreed with this determination, and this appeal 
ensued.  During the course of the appeal, the RO in January 
1997 increased the rating for the service-connected low back 
disorder to 10 percent disabling, effective from the date of 
receipt of the claim for increase in October 1995.  The 
veteran continued to disagree with the evaluation assigned, 
and the matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of this appeal has been obtained.  

2.  The service-connected low back disability is manifested 
by complaints of back pain with limitation of motion of the 
spine that is no more than slight; demonstrable muscle spasm 
on extreme forward bending, unilateral loss of lateral spine 
motion in a standing position, and degenerative joint disease 
of the lumbosacral spine are not shown.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Although the veteran's entrance examination was wholly 
negative for complaints or findings of low back disability, 
sacroiliac strain was found when he was examined for 
separation in July 1969.  On VA orthopedic examination in 
January 1979, X-rays obtained in September 1978 for a 
complaint of mid-thoracic pain reportedly revealed slight 
loss of the normal thoracic kyphosis but were otherwise 
normal.  The pertinent diagnosis was history of chronic 
intermittent back pain in the midscapular region.  

A rating decision dated in February 1979 established service 
connection for a disability manifested by intermittent back 
pain, and a noncompensable evaluation was assigned under 
Diagnostic Code 5295 of the rating schedule from the date of 
receipt of the veteran's original claim for compensation 
benefits in October 1978.  The veteran filed a claim of 
entitlement to a compensable evaluation for service-connected 
back disability in October 1995.  

The evidence of record since the veteran filed his reopened 
claim is fairly consistent in demonstrating that he has 
ongoing complaints of back pain apparently associated with 
his service-connected back disability. The veteran failed to 
report for a scheduled VA examination in October 1997; 
accordingly, the Board will evaluate his claim on the basis 
of the current evidence of record.  That evidence shows, 
however, that an evaluation in excess of 10 percent is not 
warranted.
  

Analysis

Under Diagnostic Code 5295, a 10 percent evaluation is 
warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation; a 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation is warranted 
where severe limitation of motion is shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Only a 10 percent evaluation 
is authorized for even severe limitation of motion of the 
dorsal (thoracic) spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291.  (The dorsal and lumbar segments of the spine 
usually move together.)  

Although degenerative joint disease of the right hip was 
visualized on VA X-rays of the lumbosacral spine and pelvis 
in May 1996, the lumbosacral spine was negative for any 
abnormality.  Indeed, X-rays of the lumbosacral spine have 
been consistently negative during the course of this appeal.  
On a VA orthopedic examination in December 1995, the veteran 
complained of low back pain with numbness in the legs.  
However, clinical examination of the back was negative, and 
the range of motion of the back was nearly full.  The veteran 
had forward flexion to 95 degrees; backward extension to 20 
degrees; lateroflexion to 40 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.  These findings 
represent no more than slight limitation of motion of the 
lumbar spine under Diagnostic Code 5292.  Even this slight 
limitation was shown only on backward extension and bilateral 
rotation; forward flexion and lateroflexion were normal.  
Moreover, there was no objective evidence of pain on motion 
such as to implicate the provisions of 38 C.F.R. § 4.40, 
which require that functional loss due to pain be supported 
by adequate pathology and be evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  It is significant in this regard that the 
veteran did not experience any paraspinous muscle spasm on 
clinical examination of the back, nor has any neurologic 
involvement been objectively demonstrated.  

When seen at a VA outpatient clinic in August 1996, the 
veteran reportedly had a rather vague history of lower 
extremity numbness after strenuous exercise that was not 
preceded by pain or paresthesia.  This usually resolved with 
lying down in bed "and contorting my body every which way."  
On examination, however, no paraspinous spasm was found, and 
the veteran had full forward flexion to 95 degrees with 
lateroflexion to 10 degrees, bilaterally.  However, straight 
leg raising was negative bilaterally, and the veteran could 
walk on his heels and toes.  He exhibited normal strength in 
the lower extremities.  

When seen in the VA outpatient clinic in November 1996, the 
veteran complained of low back pain that went down his left 
leg.  It was observed that he had degenerative joint disease 
of the right hip on X-ray examination.  Straight leg raising 
was negative.  Although deep tendon reflexes could not be 
elicited in the lower extremities, the veteran had good 
dorsiflexion and plantar flexion and good forward flexion.  
Low back pain, treated with Tylenol and Robaxin, was 
assessed.  

Although the veteran continued to experience back discomfort 
during 1997, there is no showing of any significant increase 
in his low back pathology.  The Board finds that even if 
functional loss due to pain on flare ups or to excess 
fatigability of the back musculature is considered, no more 
than slight impairment of the range of motion of the low back 
is shown, as motion in most planes of exclusion is nearly 
full.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional loss due to excess fatigability under 38 C.F.R. 
§ 4.45 should be measured, if feasible, in additional loss of 
motion of the affected joint).  Although painful motion is 
considered to be limited motion under the provisions of 
38 C.F.R. § 4.59 (1998), this provision is not applicable in 
the absence of arthritis established by X-ray findings.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  As 
indicated, X-ray studies have visualized no abnormality of 
the lumbosacral spine.  

Although lateroflexion was significantly limited in August 
1996, moderate limitation of lumbar spine motion has not been 
shown overall, especially with respect to forward flexion, 
nor has it been more nearly approximated.  See 38 C.F.R. 
§ 4.7.  A rating in excess of 10 percent under Diagnostic 
Code 5292 is therefore not warranted.  

Moreover, there is no evidence of muscle spasm on extreme 
forward bending or loss of lateral spine motion on one side 
in the standing position such as to warrant the next higher 
evaluation under Diagnostic Code 5295.  Indeed, the evidence 
of record demonstrates that the veteran's back symptomatology 
is no more than mild.  See 38 C.F.R. § 4.7.  Although the 
veteran's service-connected back disability could be rated 
under a number of diagnostic codes (e.g., diagnostic 
codes 5291, 5292 and 5295), the rule against pyramiding 
precludes the use of multiple diagnostic codes in order to 
artificially inflate the service-connected evaluation.  
38 C.F.R. § 4.14 (1998).  Rather, the diagnostic code is 
applied that best reflects the overall disability picture 
shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 10 
percent evaluation assigned under Diagnostic Code 5295 
accurately reflects the actual degree of functional 
impairment demonstrated in this case.  38 C.F.R. §§ 4.10, 
4.40.  The Board therefore concludes that an increased 
evaluation for service-connected back disability is not 
warranted.  

In so finding, the Board has taken cognizance of the 
representative's argument in February 1999 that the case 
should be remanded to afford the veteran another opportunity 
to report for a VA examination.  The representative contends 
that the veteran "quite possibly may not have received a 
notification to report for an examination."  The 
representative maintains that the Board should attempt to 
obtain a current address for the veteran so that any future 
decision would be a fully informed one.  However, there is no 
indication that the VA medical center did not use the most 
recent address of record provided by the veteran, which was 
reported by him on various documents throughout 1996 and 
1997.  The veteran's [redacted] Avenue address in St. Louis, 
Missouri, was set forth on his substantive appeal (VA Form 
9), and this was the address subsequently used by VA to send 
notifications and supplemental statements of the case to him.  
There is no showing that he did not receive any of these 
letters of notifications, whereas there are returned 
envelopes in the claims file, prior to receipt of his 
substantive appeal, that show documents that had been sent to 
his address in Chicago, Illinois, had been returned to the 
RO.  It is reasonable to conclude that the veteran in fact 
received the various items of correspondence, including the 
notification for his examination scheduled for October 1997, 
because the record reflects correspondence mailed to the St. 
Louis, Missouri, address, both before and after the date of 
that examination, that was not returned by the Postal 
Service.  Although the record indicates that the veteran 
informed a VA social worker in August 1997 that he had moved 
into [redacted] Apartments on [redacted], and although this 
record was received by the RO in December 1997, there is no 
showing that he did not receive subsequent mailings to his 
[redacted] Avenue address.  This suggests that the mail sent to 
[redacted] Avenue after his move was forwarded to him because it 
was not returned by the Postal Service, as previously had 
been the case. In the absence of evidence that he did not 
receive the notice for examination, the presumption of 
regularity that attends the administrative functions of the 
Government presumes that such notices were properly mailed 
and that the Postal Service properly delivered them.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary").  The Board finds that a 
remand of this matter for purposes of scheduling another VA 
examination is not warranted.  


ORDER

An increased evaluation for back disability is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

